Citation Nr: 1025956	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual 
of dental surgery, facial nerve damage, as a consequence of 
surgical treatment at a VA medical facility on May 24, 1977.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from July 1958 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It is not clear to the Board that all of the Veteran's available 
pertinent VA medical records have been obtained.  The Veteran 
seeks compensation based on residuals of dental surgery performed 
at the Columbia, Missouri, VA Medical Center (VAMC) in May 1977.

The Board notes that the RO contacted the Columbia VAMC in April 
2007 and requested the Veteran's medical records for the year 
1969.  In July 2007 the Columbia VAMC notified the RO that there 
were no records for the Veteran in 1969.  As noted above, the 
Veteran received the VA dental treatment in May 1977, but the RO 
did not contact the VAMC and request the treatment records from 
May 1977.

The Veteran has submitted a May 1977 Columbia VAMC discharge 
summary and pathology report.  The May 1977 VA surgical records 
are not of record and should be requested.  The discharge summary 
notes that the Veteran was scheduled to be seen on June 3, 1977.  
A copy of the June 3, 1997, record should be requested.

The Veteran was provided a VA medical examination in October 
2009.  A review of the examination request shows that the RO 
requested the VA examiner to provide an opinion as to whether the 
Veteran developed additional chronic disability as a result of 
his VA treatment in May 1977, and if so, if such was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of VA.  The October 
2009 VA examiner provided no opinion as to whether the Veteran's 
residual facial paresthesia was a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance on the part of VA.  Once any additional medical records 
have been obtained from the Columbia VAMC, the Veteran's claims 
file should be reviewed by an appropriate medical specialist and 
an opinion obtained as to whether the Veteran's facial nerve 
damage was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Columbia, Missouri, VAMC and 
request all of the Veteran's treatment 
records, both inpatient and outpatient, dated 
from May 1977 to December 1977.  This should 
include the May 24, 1977, operation report 
and all other records of the Veteran's 
inpatient treatment from May 23 to May 25, 
1977.  All records obtained should be 
associated with the Veteran's claims file.

2.  When the above action has been completed, 
send the Veteran's claims file to an 
appropriate medical specialist.  The 
specialist should review the Veteran's VA 
medical records from 1977 and the October 
2009 VA examination report and provide an 
opinion as to whether it is at least as 
likely as not that VA surgical dental 
treatment in May 1977 caused additional 
disability due to VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was the 
result of an event that was not reasonably 
foreseeable.

3.  Upon completion of the above requested 
development, reconsider the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case and afforded the appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


